FILED
                             NOT FOR PUBLICATION                            JAN 20 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 RAUL ANTONIO GAMEZ-GUILLEN,                     No. 07-73071
 a.k.a. Raul Antonio Gamez Gutierrez,
                                                 Agency No. A098-717-948
               Petitioner,

   v.                                            MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Raul Antonio Gamez-Guillen, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for asylum,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concluded this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

KV/Research
withholding of removal, and relief under the Convention Against Torture (“CAT”).

Our jurisdiction is governed by 8 U.S.C. § 1252. The court reviews de novo

questions of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except

to the extent that deference is owed to the BIA’s determination of the governing

statutes and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004).

We review factual findings for substantial evidence. Zehatye v. Gonzales, 453
F.3d 1182, 1184-85 (9th Cir. 2006). We deny in part and dismiss in part the

petition for review.

       We reject Gamez-Guillen’s claim that he is eligible for asylum and

withholding of removal based on his membership in a particular social group,

namely, persons who are targeted as informants against gangs. See Soriano v.

Holder, 569 F.3d 1162, 1166 (9th Cir. 2009) (rejecting as particular social group

“government informants”). Accordingly, because Gamez-Guillen failed to

demonstrate he fears persecution on account of a protected ground, his asylum and

withholding of removal claims fail. See id. at 1166-67.

       Gamez-Guillen’s contention that the agency denied his CAT claim based on

the wrong standard of proof is not supported by the record.

       We lack jurisdiction to review Gamez-Guillen’s due process contentions

because he did not exhaust these claims before the BIA. See Barron v. Ashcroft,


KV/Research                              2                                    07-73071
358 F.3d 674, 678 (9th Cir. 2004). We also dismiss the petition for review as to

Gamez-Guillen’s application for Temporary Protected Status because he failed to

raise any challenge to the denial of his application to the BIA. See id.

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




KV/Research                               3                                  07-73071